SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):June 3, 2014 FIRMA HOLDINGS CORP. (Name of Small Business Issuer in its charter) Nevada None 20-5000381 (State of incorporation) (Commission File No.) (IRS Employer Identification No.) 375 N. Stephanie St. Bldg. 2 #211 Henderson, NV 89014 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(888)-901-4550 Tara Minerals Corp. (Former name or former address if changed since last report) Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On June 3, 2014 the Company amended its Articles of Incorporation changing its name from Tara Minerals Corp. to Firma Holdings Corp.The amendment was approved by shareholders owning a majority of the Company’s outstanding shares.The name change will become effective on the OTC Bulletin Board following an announcement by FINRA. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 6, 2014 FIRMA HOLDINGS CORP. /s/ Francis Richard Biscan, Jr. Francis R. Biscan, Jr., President Chief Executive Officer 3
